Citation Nr: 1514369	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a left foot condition.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran appeared at a travel Board hearing with the undersigned in July 2014.  A transcript is of record.

In August 2014 the Board remanded the Veteran's claim for service connection for a left foot condition for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also in the August 2014 decision, the Board granted service connection for bilateral knee degenerative joint disease.  The RO has not yet effectuated that decision, and instead issued a supplemental statement of the case in February 2015 denying the claim.  In compliance with the Board's August 2014 decision, the Veteran's claim for service connection for bilateral knee degenerative joint disease must be granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of to service connection for a back disability, left shoulder disability, and neck disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a left foot disability for which service connection may be granted.  While he has calcaneal spurs, they are most likely related to the ageing process and are unrelated to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in January 2012, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  The Board notes that the Veteran was provided a release for the VA to obtain any private treatment records in October 2014, but did not return it.  The Veteran's service treatment records have not been obtained as they are unavailable.  The AOJ followed procedures to attempt to obtain the Veteran's clinical records from other sources, including directly from Andrews Air Force Base hospital, but no records were available.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in June 2012.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 



To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran testified at his Board hearing that he injured his left foot in service when he slipped on a ladder while strapping in a pilot who was getting ready for a flight in 1957.  The Veteran said he reported it to his sergeant, who told him to try to walk it off.  He further explained in his claim for service connection that he believes that he damaged the arch on his foot in the incident.  He stated that he has had stiffness and pain in his foot since.  The Veteran's spouse since 1957 testified that since service the Veteran has favored his left foot.  

The Board acknowledges the lay testimony of the Veteran and his spouse, but finds that the objective evidence does not show that the Veteran has a left foot disability for which service connection may be granted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Veteran underwent a VA examination in June 2012.  The examiner opined that there is no pathological diagnosis for the Veteran's claimed left foot condition.  The examiner explained that a physical examination of the left foot showed local tenderness to palpation along the mid lateral aspect of the left foot but no bony abnormalities or crepitus.  X-rays showed no bony abnormalities or degenerative joint conditions.  Bilateral calcaneal spurs were noted, but the examiner stated that they are most likely related to aging and are unable to provoke the left foot pain described by the Veteran given their location.

VA treatment records from 2012 indicate the Veteran reported left foot pain that he related had been present since 1957 but had recently worsened.  In October 2012 he was offered a consultation with orthopedics, but records do not indicate he followed up with such an appointment.  VA treatment records do not indicate that a diagnosis of a left foot disability has ever been made.

A January 2013 private orthopaedic consultation report notes only that the Veteran has calcaneal spurs on the inferior aspect and posterior aspect of his left os calcis.

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Here, however, the Veteran has reported only left foot pain in the area of his arch.  This statement does not serve to establish a diagnosis.  Moreover, to the extent that the Veteran has current pain in his left foot, the Court has stated that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The only diagnosed condition related to the Veteran's left foot are calcaneal spurs, but the June 2012 VA examiner opined they are unrelated to the foot pain described by the Veteran, and likely related to aging.  The Board puts significant probative weight on the opinion of the VA examiner.  The Board notes that the VA examiner considered the Veteran's lay statements regarding pain in his left foot before rendering the medical opinion that there was no pathologic diagnosis for the Veteran's claimed left foot condition.

Therefore, the Board finds that a preponderance of the evidence is against service connection for a left foot disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.



ORDER

Service connection for a left foot disability is denied.


REMAND

With respect to the claim for entitlement to service connection for a back disability, left shoulder disability, and neck disability, the Board finds that remand is required for the AOJ to issue a statement of the case (SOC).

In September 2014 the RO denied service connection for a back disability, left shoulder disability, and neck disability.  In September 2014 the Veteran filed a notice of disagreement with the rating decision.  An appeals election letter was issued in October 2014; however, no SOC has yet been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a statement of the case concerning his claims for to service connection for a back disability, left shoulder disability, and neck disability.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

2.  Ensure the Board's September 2014 decision that granted service connection for bilateral knee degenerative joint disease is implemented.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


